PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $161.07 for underpayments on certain invoices and late charges assessed on other invoices for late payments from respondent for sanitation services provided by claimant to a facility of the respondent. As certain invoices for services were not processed for payment in a timely manner, claimant may assess late charges. The respondent admits the validity of the underpaid invoices and the late charges and the amounts owed to the claimant and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $161.07.
Award of $161.07.